Citation Nr: 1545560	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include dermatitis and/or eczema.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for sleep apnea, claimed secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Leslie D. Gaines, Attorney at Law



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Regarding the issue of entitlement to service connection for sleep apnea, that claim was denied by the RO in a December 2014 rating action.  The Veteran filed a notice or disagreement (NOD) as to the decision in July 2015.  As will be discussed in further detail in the remand that follows that the decision below, although the issue of entitlement to service connection for sleep apnea was not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

The Board also notes that in correspondence dated in October 2015, the Veteran's attorney references her belief that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is pending at the RO.  A review of the Veteran's Virtual VA and VBMS files shows that entitlement to TDIU was denied in August 2013.  There is no record that the Veteran filed an NOD as to the RO's denial of that issue.  Accordingly, the Board cannot conclude that the issue of entitlement to TDIU is properly before it at this time and that matter is referred to the agency of original jurisdiction (AOJ) for appropriate action, if any is determined necessary.



FINDING OF FACT

In a statement received in September 2015, the Veteran expressed his desire to withdraw from appellate review his appeals as to the issues of entitlement to service connection for a skin disability, an eye disability, and a prostate disorder


CONCLUSION OF LAW

The Veteran's appeals as to the issues of entitlement to service connection for a skin disability, an eye disability, and a prostate disorder have been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for a skin disability, an eye disability, and a prostate disorder.  In September 2015, the Veteran submitted a statement wherein he noted that had filed a VA Form 9 regarding the RO's denial of service connection for a skin disability, an eye disability, and a prostate disorder and stated: "Please be advised that I have now decided to withdraw my appeals regarding these conditions."  As the Veteran has expressed his desire to withdraw his appeals as to the issues of entitlement to service connection for a skin disability, an eye disability, and a prostate disorder, there is effectively no longer any remaining allegation of error of fact or law concerning those issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  


ORDER

The appeal for service connection for a skin disability is dismissed.

The appeal for service connection for an eye disability is dismissed.

The appeal for service connection for a prostate disorder is dismissed.


REMAND

As noted in the introduction, in a December 2014 rating decision, the RO denied service connection for sleep apnea.  The Veteran filed a timely NOD as to that decision.  To date, however, no SOC has been furnished in response to the Veteran's NOD, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of October 22, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to service connection for sleep apnea.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ must issue a SOC addressing the issue of entitlement to service connection for sleep apnea.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


